Dismissed; Opinion Filed January 13, 2020




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-01080-CV

                      IN THE INTEREST OF D.S., A MINOR CHILD

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-16-14244

                             MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                Opinion by Chief Justice Burns
       The clerk’s record in this appeal has not been filed because appellant has failed to pay the

clerk’s fee. On October 22, 2019, we directed appellant to file, no later than November 1, 2019,

written verification he had made arrangements to pay the fee or was entitled to proceed without

paying the fee. See TEX. R. APP. P. 35.3(a).     Although we cautioned appellant that failure to

comply could result in dismissal of the appeal without further notice, appellant has not complied.

See id. 37.3(b). Accordingly, we dismiss the appeal. See id.




                                                  /Robert D. Burns, III/
                                                  ROBERT D. BURNS, III
                                                  CHIEF JUSTICE

191080F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 IN THE INTEREST OF D.S., A MINOR                   On Appeal from the 301st Judicial District
 CHILD                                              Court, Dallas County, Texas
                                                    Trial Court Cause No. DF-16-14244.
 No. 05-19-01080-CV                                 Opinion delivered by Chief Justice Burns,
                                                    Justices Molberg and Nowell participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Dawn Weeks Spalding recover her costs, if any, of this
appeal from appellant Stephen G. Spalding.


Judgment entered this 13th day of January, 2020.




                                              –2–